internal_revenue_service number release date index number --------------------- -------------------- ------------------------------------------ ----------------------------------------- --------------------------------------- department of the treasury washington dc person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-129842-11 date january re ------------------------------------------- re ------------------------------------------- --------------------------- ----------------- --------------------- ---------------------------- --------------------------------------------------- date date date grantor_trust ------------------------------------------------------------------------------------------ state trustees divided trust --------------------------------------------------------------------------------------- -------------- ---------------------------------------------------- divided trust --------------------------------------------------------------------------------------- divided trust --------------------------------------------------------------------------------------- ----------------------------------------- ----------------------------------------------- ------------------------------------------ divided trust --------------------------------------------------------------------------------------- child child child child court a b state statute ----------------------------------------- ------------------------------ ------------------------------------- --------------------------------- -------------------------- ------------------------------------------------------------------- ----------------- --------------- --------------------------------------- plr-129842-11 state statute state statute --------------------------------------- --------------------------------------- dear ----------------------------------- this is in response to correspondence dated date requesting rulings regarding the gift estate generation-skipping_transfer gst and income_tax consequences of a proposed division and modification of trust the facts submitted and representations made are as follows grantor created an irrevocable_trust trust on date a date prior to date trust primarily benefits grantor’s issue the spouses of his issue and charitable beneficiaries trust is governed by the laws of state trustees have the absolute discretion to distribute assets among the individual beneficiaries in the applicable class as well as to charitable beneficiaries on an equal or unequal basis to divide the trust and to allocate assets on a pro_rata or non-pro rata basis the trust agreement provides as follows section dollar_figure provides that the payment of any benefits of income principal or otherwise will be vested in the sole discretion of the trustees any net_income capital_gains or other proceeds or principal not paid to a beneficiary will be accumulated and added to principal payments among the members of a class of individual beneficiaries and charitable beneficiaries need not be equal either at the time of payment or at any future time and may be made to one to all or to any number of members of the class determined by the trustees in their sole discretion section dollar_figure provides that payments of income principal or otherwise may be made to any one or more members of the lowest numbered classes of individual beneficiaries described in sec_3 which has one or more representatives then living and or to any one or more members of the class of charitable beneficiaries described in sec_3 sec_3 provides that the class one potential individual beneficiaries consist of the issue of grantor who are then living all spouses of then living issue and all spouses the deceased issue of grantor sec_3 also provides for several other classes of potential individual beneficiaries classes two through four include certain relatives and spouses of those relatives class five consists of any heirs-at-law of the last survivor of all members of class one who leaves heirs then living sec_3 provides for named potential charitable beneficiaries as well as charitable beneficiaries consisting of corporations associations and institutions which are described in sec_501 plr-129842-11 sec_3 provides that the discretionary powers of distribution of principal and income shall be broad enough to permit complete distribution of all the trust assets at any time and in the event final distribution should be determined on by the trustees or required under paragraph dollar_figure or otherwise distribution shall be made by the trustee to any or all members of the class of individual beneficiaries and charitable beneficiaries then eligible under the other provisions of article as determined by the trustees in their sole discretion section dollar_figure provides that if trust is not sooner terminated trust will terminate twenty-one years after the death of the survivor of all persons described as potential individual beneficiaries in all of classes one through four as such persons would be determined on date paragraph dollar_figure provides that all determinations to make apply withhold or accumulate any discretionary payments or distributions of income or principal from any trust hereunder shall be made only by the trustees then acting who are not related or subordinate parties as to the grantor within the meaning of sec_672 and who are not within the definition of individual beneficiaries and charitable beneficiaries eligible at the time of the determination further any trustee by written instrument may disqualify himself with regard to the exercise of any power duty privilege or discretion otherwise granted to or imposed upon him article authorizes trustees to divide the trust and to allocate assets among divided trusts on a pro_rata or non-pro rata basis specifically sec_5 authorizes trustees t o divide the trust determining values and designating particular assets for my beneficiaries to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of the trust and to make distributions and payments in cash or in_kind or both trustees are not beneficiaries of the trust on date court authorized trustees to participate in a split-off transaction to provide shareholders of a closely-held corporation with a liquidity opportunity the order authorized trustees to exchange an amount of the trust’s a stock for shares of b stock upon receipt of a favorable private_letter_ruling trustees will divide trust’s assets and liabilities into four shares subject_to adjustment for prior distributions to certain individual beneficiaries trustees will divide trust into four separate trusts divided trust for the benefit of child his spouse his issue and the spouses of his issue divided trust for the benefit of child her spouse her issue and the spouses of her issue divided trust for the benefit of child his spouse his issue and the spouses of his issue and divided trust for the benefit of child his spouse his issue and the spouses of his issue plr-129842-11 trust’s assets will be distributed to the divided trusts on a pro_rata basis to the extent practical shares from the split-off will be distributed to the divided trusts on a strictly pro_rata basis partnership interests held by trust for the benefit of each child will be distributed to that child’s divided trust each of the divided trusts will be governed by a new trust agreement the provisions of which are materially the same as the dispositive provisions of the trust except that each individual trust is for the benefit of that child his spouse his issue and the spouses of his issue each divided trust will continue to provide for the remaining classes of beneficiaries as provided for in the original trust if grantor has additional children trustees of each divided trusts will distribute to a new trust for the new child’s benefit a fraction of its assets and liabilities equal to one divided by the number of divided trusts plus one on date court issued an order authorizing trustees to effect the transaction described above including the division of trust on a pro_rata or non-pro rata basis and the modification of trust agreement subject_to the receipt of a private_letter_ruling on each of the rulings requested it is represented that no additions have been made to trust after date you have requested the following rulings after the proposed division and modification of trust each divided trust will be exempt from the generation-skipping_transfer_tax the proposed division and modification of trust will not cause any of grantor’s issue or any member of their respective family lines to be treated as having made any transfer subject_to the gift_tax the proposed division and modification of trust will not cause any portion of the assets of each divided trust to be includible in the gross_estate of any of the grantor’s issue or any member of their respective family lines the allocation of the assets and liabilities of trust in the shares described whether done on a pro_rata or non-pro rata basis will not cause trust divided trusts grantor’s issue or any member of their respective family lines to recognize any ordinary_income or loss or capital_gain or loss plr-129842-11 the adjusted_basis of the assets received by each divided trust will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 of the internal_revenue_code the holding periods of the assets received by each divided trust will be the same as the holding periods of the assets in trust pursuant to sec_1223 ruling sec_2601 imposes a tax on each generation-skipping_transfer under b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-129842-11 sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter state statute provides that the trustee may without the approval of any court divide a_trust before or after it is funded into two or more separate trusts if the trustee determines that dividing the trust is in the best interests of all persons interested in the trust and will not substantially impair the accomplishment of the trust purposes based on the facts presented and representations made we conclude that the judicial division and modification of trust discussed above will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the division and modification of trust will not extend the time for vesting of any beneficial_interest in divided trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made if under an order of court and pursuant to state statute trustees of trust exercise their discretion to divide and modify trust the division and modification of trust into divided trusts will not cause divided trusts to be subject_to the generation-skipping_transfer_tax imposed by chapter ruling plr-129842-11 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of each divided trust will have substantially the same interests after the proposed division that they had as beneficiaries under trust prior to the division because the beneficial interests rights and expectancies of the beneficiaries are substantially the same both before and after the proposed division and modification no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the division and modification of trust as described above will not result in a transfer by any beneficiary of trust or divided trusts that will be subject_to federal gift_tax under sec_2501 ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent's death the value of the gross_estate shall include the value of any property or interest therein sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone plr-129842-11 or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the plr-129842-11 trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment in the present case the distribution management and termination provisions of each divided trust will be substantially_similar to the current_distribution management and distribution provisions of trust accordingly based on the facts submitted and the representations made the division and modification of trust will not cause any property of trust or divided trusts to be includible in the gross_estate of any beneficiary of any such trust under sec_2035 sec_2036 sec_2037 or sec_2038 in addition no beneficiary who is acting as a trustee has any power to participate in discretionary distributions of income or principal discretionary distributions can only be made by trustees who are not related or subordinate to grantor no beneficiary has a power to appoint trust assets to themselves their estates their creditors or the creditors of their estates under either trust or divided trusts accordingly the proposed division and modification will not cause any portion of the assets of divided trusts to be includible in the gross_estate ruling sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for plr-129842-11 other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property pursuant to state law is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition state statute authorizes a trustee to divide any trust whenever created into two or more separate trusts if the trustee determines that dividing the trust is in the best interests of all persons interested in the trust and will not substantially impair the accomplishment of the purposes of the trust state statute authorizes trustees to distribute property and money in divided or undivided interests and adjust resulting differences in valuation trustees have authority under trust state law and court order to divide trust and to allocate assets on a pro_rata or non-pro rata basis the beneficiaries do not acquire their interest in divided trusts as a result of the exchange of their interests in trust but by reason of the trustees’ exercise of their existing authority to allocate trust assets on a pro_rata or non-pro rata basis in further trust the proposed transaction is analogous to the partition of a joint interest under revrul_56_437 the division of trust and the allocation of trust assets to each divided trust in approximately equal shares will not cause the recognition of ordinary_income or loss or capital_gain or loss by trust divided trusts or the grantor’s issue or any member of their respective family lines accordingly based on the facts provided and the representations made the allocation of the assets and liabilities of trust whether done on a pro_rata or non-pro rata basis will not cause trust divided trusts the grantor’s issue of any member of their respective family line to recognize any ordinary_income or loss or capital_gain or loss under sec_61 and sec_1001 ruling sec_5 and state statute provides that by a clear expression in a written instrument of the intention of the grantor one or more of the powers in state statute as they exist at the time of the signing of the written instrument may be incorporated by reference as though that language were set forth verbatim in the instrument because the trust agreement predates the adoption of state statute which was enacted in it does not specifically incorporate state statute by reference nonetheless the trust agreement expressly authorizes non-pro rata distributions and state statute reflects that state public policy is not inconsistent with non-pro rata in-kind distributions plr-129842-11 sec_1015 provides that if property is acquired after date by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property is in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of trust under sec_1015 the basis of the assets received by each divided trust from trust will be the same after the division as the basis of those assets in the hands of trust before the division likewise the holding_period of each divided trust in each asset received from trust will include the holding_period of trust in that asset except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-129842-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
